DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tetsu Yoshida (Reg. No. 70,278) on 8/31/22.

The application has been amended as follows: 
Amend claims 1 and 7.
1. A water prescribing system comprising: 
a state storage unit provided in a server connectable to the Internet and configured to store 
a prescription unit provided in the server and configured to create 
an electrolytic water production device for producing electrolytic water by electrolyzing water, wherein
the prescription includes at least one of a pH value, a dissolved hydrogen concentration, a redox potential, and a temperature, 

the electrolytic water production device is connected with the server and produces the electrolytic water according to the prescription, 
the state storage unit stores transition of the state variable of the user after ingesting the electrolytic water according to the prescription, and 
the prescription unit has a value calculation unit for calculating value function relating to effect of the electrolytic water on the state variable based on the transition of the state variable and an update unit for updating the prescription based on the value function.

7. The water prescribing system according to claim 6, wherein the reward calculation unit gives the reward, having a positive value, when the state variable has 3/7Serial No.: 17/044,563Attorney Docket No.: 9043/001iPUSIchanged favorably with regard to each user, and gives the reward, having a negative value, when the state variable has changed poorly with regard to each user.  


Allowable Subject Matter
Claims 1, 2, 4, 6-8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a water prescribing system.
The closest prior art of record, Kommala et al. (US 2018/0353670 A1), Kuwabara (JP 3849644 B2), and Lei et al. (CN 103760875 A1) teach a water prescribing system comprising: a state storage unit provided in a server connectable to the Internet and configured to store a state variable relating to a physical constitution and health condition for each of a plurality of persons including a user; a prescription unit provided in the server and configured to create a prescription of water suitable for the user based on the state variable; and an electrolytic water production device for producing electrolytic water by electrolyzing water, wherein the prescription includes at least one of a pH value, a dissolved hydrogen concentration, a redox potential, and a temperature, the electrolytic water production device is connected with the server and produces the electrolytic water according to the prescription.
“The Efficacy and Tolerability of Electrolyzed Oxidized Water in Treating Mild to Moderate Acne“ non-patent literature reference teaches a hand-held device that electrolyzes a water-based sodium chloride solution and delivers electrolyzed oxidized water (EOW) to the skin, in the treatment of mild to moderate acne.
However, the closest prior art of record does not teach or fairly suggest the state storage unit stores transition of the state variable of the user after ingesting the electrolytic water according to the prescription, and the prescription unit has a value calculation unit for calculating value function relating to effect of the electrolytic water on the state variable based on the transition of the state variable and an update unit for updating the prescription based on the value function.
Dependent claims 2, 4, 6-8, and 11 incorporate the allowable subject matter of independent claim 1, through dependency, and are also allowable for the same reasons.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is eligible because it applies the judicial exception with, or by use of, a particular machine (i.e., an electrolytic water production device connected with the server and that produces the electrolytic water according to the prescription).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686